Citation Nr: 1548032	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right foot cold injury residuals with chronic onychomycosis of the toenails.  

2. Entitlement to an initial disability rating in excess of 20 percent for left foot cold injury residuals with chronic onychomycosis of the toenails.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional VA treatment records from June 2015 to September 2015 that are pertinent to the present appeal and have not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, the content of the treatment records as they relate to the Veteran's claims is duplicative of evidence considered in the July 2015 Supplemental Statement of the Case (SSOC).  Specifically, that the Veteran has his onychomycotic nails trimmed by VA and that he has edema in his feet.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

In February 2013, the Board remanded this case for additional development.  In July 2013, the Board denied the Veteran's claims.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a May 2014 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's July 2013 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  In October 2014, the Board remanded this case to the AOJ and it has now been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's residuals of a cold injury to the right foot are manifested by pain, numbness, cold sensitivity, and nail abnormalities.  

2. The Veteran's residuals of a cold injury to the left foot are manifested by pain, numbness, cold sensitivity, and nail abnormalities.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for residuals of a cold injury to the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).

2. The criteria for an initial disability rating in excess of 20 percent for residuals of a cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Prior to initial adjudication, a letter dated in July 2011 satisfied the duty to notify provisions with regard to the Veteran's increased rating claims.  With regard to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  

The Veteran was afforded VA examinations in August 2011, November 2011, and February 2013 to evaluate the severity of his cold injury residuals of the feet.  A December 2014 addendum opinion was provided for the February 2013 examination.   The VA examinations, combined with the December 2014 addendum opinion, are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his cold injury residuals of the feet in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In February 2013, the Board remanded this case so that additional treatment records could be obtained and so the Veteran could be provided with a VA examination.  Additional records were obtained and he was provided an examination in February 2013.  In the May 2014 Joint Motion, the parties agreed that the portion of the February 2013 VA examination that pertained to arthritis and x-ray findings was inadequate.  In response, the Board remanded this case again to obtain a supplemental opinion, which was provided in December 2014.  As discussed above, this opinion was adequate.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection in July 2011.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's cold injury residuals of the feet are evaluated under Diagnostic Code 7122, under which a 20 percent rating is warranted for the affected part when there is arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104 (2015).  A 30 percent rating is warranted when there is arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

The Veteran underwent a VA examination in August 2011.  The Veteran had swelling and cold sensitivity during cold weather.  The Veteran reported being able to stand for 15 to 30 minutes and walk one quarter of a mile.  He did not use assistive devices.  The examiner stated that the Veteran's cold injury residuals manifested as cold sensitivity in both feet with thickened and deformed toenails, especially in his great toes.  Upon examination, his pulses were normal and his feet were warm.  Swelling of the dorsum of the feet and lower leg were observable.  The examiner concluded that the Veteran's cold injury residuals did not impact his activities of daily living.  

In November 2011, the Veteran underwent a VA examination.  He reported cold sensitivity in both feet, especially during winter.  He stated that he wore socks to bed.  He did not use assistive devices.  The examiner noted that no Raynaud symptoms were present.  The Veteran had onychomycosis of all toenails.  The examiner concluded that the Veteran's cold injury residuals manifested as cold sensitivity and nail abnormalities.  He did not find that x-ray abnormalities were present.  The examiner stated that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation and prosthesis.  The examiner stated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms from a cold injury outside of onychomycosis of the toenails.  

The August 2011 and November 2011 VA examination reports provide evidence against the Veteran's claim because they show that he had only cold sensitivity and nail abnormalities (onychomycosis).  He did not report arthralgia or other pain.  The examiner found that there was no tissue loss, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  Therefore, the Veteran did not have two or more of the factors in addition to arthralgia or other pain, numbness, or cold sensitivity, which is required to meet the criteria for a 30 percent rating.  38 C.F.R. § 4.104 (2015).  

The Veteran underwent a VA examination in February 2013 so that x-rays could be taken.  At the examination, the Veteran reported cold sensitivity in his feet such that he wore socks to bed and insulated boots to shovel snow.  He stated that he experienced tingling in his feet after 15 minutes of shopping.  He also reported swelling.  The examiner stated that the Veteran's cold injury residuals manifested as cold sensitivity and nail abnormalities.  The Veteran did not use assistive devices.  The examiner stated that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation and prosthesis.  The examiner stated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms from a cold injury outside nail abnormalities, and found that it did not impact his ability to work.  

This portion of the February 2013 VA examination provides evidence against the Veteran's claim because they show that he had cold sensitivity and nail abnormalities (onychomycosis) and pain in the form of tingling.  The examiner found that there was no tissue loss, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  Therefore, the Veteran did not have two or more of the factors in addition to arthralgia or other pain, numbness, or cold sensitivity, which is required to meet the criteria for a 30 percent rating.  38 C.F.R. § 4.104 (2015).  

X-rays were taken in conjunction with the February 2013 examination.  They showed mild narrowing of the first metatarsophalangeal (MTP) joint of the right foot with mild sclerosis and degenerative change with probable hammertoe of the lateral four toes.  On the left foot, the x-ray showed mild MTP degenerative joint disease at the base of the first metatarsal at the articulation with the first cuneiform.  The examiner stated that the x-rays did not provide evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  The examiner found that the arthritis was not related to cold injury, but instead was "...more likely than not age-related."  

In the Joint Motion, the parties agreed that the portion of the February 2013 examination that discussed the x-ray findings provided an inadequate rationale because the examiner did not provide a sufficient explanation as to why the x-ray findings were not a result of the Veteran's cold injury.  Therefore, the portion of the February 2013 VA examination that addresses the x-ray findings is not probative evidence.  

In December 2014, the February 2013 examiner provided an addendum opinion, and concluded that the x-ray abnormalities are less likely due to the Veteran's cold injury.  The examiner noted that the Veteran's service treatment records were reviewed and that his separation examination was negative for cold injury residuals.  He reported that his post-service treatment consisted of running water over his feet.  The examiner stated that, "this indicates mild cold injuries.  Arthritis would not be expected w[ith] mild cold injuries."  Significantly, the examiner stated that the February 2013 x-rays showed "focal processes, not diffuse," and that "[c]old injury causes diffuse findings, starting at distal toes and moving proximal."  The x-rays showed mild MTP joint space arthritis indicating wear and tear at the great toe/foot joint and left focal MTP joint space arthritis as well.  The examiner explained that, "[t]his location of arthritis is common in the normal population."  The examiner also stated that there was "focal" moderate left tarsometatarsal joint space arthritis indicating again focal arthritis in the foot.  The examiner noted that the x-rays "...were not consistent with diffuse findings of cold residual injuries, rather focal wear and tear disease of the feet."  

The December 2014 addendum opinion provides probative evidence against the Veteran's claim.  The examiner clearly explained why the x-ray findings were not related to his cold injury.  Specifically, that focal processes are not associated with cold injury and that diffuse processes are.  The examiner found that the Veteran's findings were focal and therefore not diffuse or related to cold injury, and provided a detailed rationale.  

Based on the above, the Board finds that the Veteran's VA examinations do not show that his disability picture from his cold injuries of the feet are more accurately described by the 30 percent rating criteria set forth in Diagnostic Code 7122.  38 C.F.R. § 4.104 (2015).  

The Veteran's VA treatment records consistently note that he has residuals of cold injuries to the feet.  They also consistently note that he has onychomycotic nails and that he has his toenails trimmed at a VA facility.  In a May 2015 telephone call, the Veteran's wife informed at VA Medical Center that the Veteran's feet and lower legs were swollen and painful.  In response, the VA physician noted that this caused concern about the Veteran's heart and lungs, as opposed to his cold injuries.  The VA treatment records do not show that the Veteran has two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), in addition to arthralgia or other pain, numbness, or cold sensitivity.  Therefore, the VA treatment records do not show that his disability picture from his cold injuries of the feet are more accurately described by the 30 percent rating criteria set forth in Diagnostic Code 7122.  Id.  

The Veteran has submitted lay evidence in support of his claim.  In July 2011, he asserted that he had cold sensitivity in his feet, especially during cool weather.  He also stated that he wore socks to bed and insulated boots in winter.  He noted that his feet were painful when walking barefoot and that he had numbness.  In August 2011, the Veteran's wife stated that the Veteran had numbness, wore socks to bed, wore insulated boots in winter, and was not able to walk barefoot.  The Veteran and his wife are competent to describe these observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Their statements are also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, they do not provide probative evidence in support of a 30 percent rating because the symptoms they describe do not show that the Veteran has two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), in addition to his arthralgia or other pain, numbness, and cold sensitivity.  

Lastly, the Veteran submitted an Internet article from the Centers for Disease Control and Prevention (CDC) titled, "Frequently Asked Questions - General Public" pertaining to arthritis.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  In this case, the Internet article from the CDC does not address cold injuries at all.  The fact that the Veteran has arthritis is not in question.  Instead, it is whether the arthritic changes are the result of a cold injury.  The CDC article does not pertain to this question and is not probative evidence.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's residuals of cold injuries to the left and right feet does not more closely approximate an initial 30 percent rating for either foot under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).  

Additionally, there is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of cold injuries to the feet are contemplated by the schedular criteria set forth in Diagnostic Code 7122.  The medical and lay evidence discussed above shows that the Veteran's residuals of cold injuries to the feet are manifested by pain, numbness, cold sensitivity, and nail abnormalities.  Although swelling was reported and observed, the VA examiners did not state that it was a manifestation of the cold injury residuals.  Significantly, VA examiners specifically found that his residuals of cold injuries to the feet do not produce any other pertinent findings, complications, conditions, signs and/or symptoms outside of cold sensitivity, numbness, and nail abnormalities.  

The Board notes that the Joint Motion requested that the Board consider that the February 2013 x-rays showed that the Veteran had hammertoes.  The Board notes that the x-ray report included with the VA examination simply documents the findings and is not part of the examiner's opinion.  The x-ray report was not written by the VA examiner, whose initials are J. B., it was written by Dr. S. W., a staff radiologist.  The VA examiner specifically found that, after reviewing the record, the manifestations of the Veteran's cold injury residuals were tingling, cold sensitivity, and onychomycosis of all toenails.  The examiner specifically answered "[n]o" to the question on the examination worksheet which asked, "[d]oes the Veteran have any other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury?" As a result, it is reasonable to conclude that the Veteran's hammertoes are not a manifestation of his cold injury.  Therefore, they are not a symptom of his cold injuries that must be addressed by the rating criteria.  

The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected residuals of cold injuries to the left and right feet, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board also notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that his residuals of cold injuries to the right and left feet have caused unemployability.  The medical evidence of record notes that the Veteran retired in 1992 due to age or duration of service.  The Veteran has not provided lay evidence in support of unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 30 percent disability rating for residuals of a cold injury to the right foot is denied.  

An initial 30 percent disability rating for residuals of a cold injury to the left foot is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


